ON PETITION FOR REHEARING
PER CURIAM.
Appellees point out that, although the trial court at one time granted appellant permission to file a second amended complaint, it subsequently granted appellees’ motion for reconsideration, which asked the trial court to withdraw that permission and to dismiss the first amended complaint. Technically, what the trial court did was to dismiss the first amended complaint with prejudice, without leave to amend. Upon remand the second amended complaint should be reinstated.
Rehearing denied.
DOWNEY and ALDERMAN, JJ., and PARHAM, HARRY C., Associate Judge, concur.